UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August 2011 Commission File Number: 333-06208 BLUEPHOENIX SOLUTIONS LTD. (Translation of Registrant's Name into English) 8 Maskit Street, Herzliya 46733, Israel (Address of Principal Executive Offices) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This report on Form 6-K is hereby incorporated by reference in the Registration Statements on Form F-3 (Registration No. 333-116044, 333-133330, 333-148504 and 333-150015) as amended, filed by the Registrant under the Securities Act of 1933, to the extent not superseded by documents or reports subsequently filed by the Registrant under the Securities Act of 1933 or the Securities Exchange Act of 1934. Attached hereto as exhibits to this report on Form 6-K and incorporated by reference herein are the Registrant’s immediate report dated August 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUEPHOENIX SOLUTIONS LTD. (Registrant) By: /s/Yael Peretz Yael Peretz VP General Counsel Dated: August 31, 2011 BluePhoenix Solutions Reports Second Quarter Results Q2 Revenues of $9.9 million, Non-GAAP EPS of $0.04 HERZLIYA, Israel — August 31, 2011— BluePhoenix Solutions (NASDAQ: BPHX), the leader in value-driven legacy modernization, today announced financial results for the second quarter of 2011. Revenues for the second quarter of 2011 were $ 9.9 million compared to $ 10.0 million in the previous quarter, and compared to $ 16.2 million in the second quarter of 2010. Net income on a non-GAAP basis for the second quarter of 2011 was $1.1 million or $0.04 per diluted share, compared to $0.4 million or $0.02 per diluted share in the previous quarter, and compared to $0.1 million or $0.01 per diluted share in the second quarter of 2010. On a GAAP basis for the second quarter of 2011 the net loss was $(3.7) million or ($0.15) per diluted share, compared to net loss of $(4.2) million or ($0.18) per diluted share in the previous quarter, and compared to net loss of $(1.1) million or ($0.05) per share for the second quarter of 2010. “During the second quarter of 2011 we continued to reduce our expenses in order to reach a positive cashflow from operation. We are committed to achievethis goal in the beginning of 2012 while returning to growth.” Commented Arik Kilman, CEOofBluePhoenix.“Going forward, we intend to focus mainly on our Legacy Modernization, COBOL to Java and Knowledge Management products”. Non-GAAP Results (in thousands US$) Q2/2011 Q1/2011 Q2/2010 Sales Operating profit Net Income Earnings per share, diluted $ $ $ GAAP Results (in thousands US$) Q2/2011 Q1/2011 Q2/2010 Sales Operating profit (loss) Net Income (loss) Earnings per share, diluted $ ) $ ) $ ) The Company has incurred negative cash flows from operations during 2010 and the second quarter of 2011.The Company is working to enhance the Company’s cash resources. However, there is no assurance that continued negative cash flow from operations will not create a material adverse effect on the Company’s future financial condition and results of operations. Non-GAAP financial measures The release includes non-GAAP diluted earnings per share and other non-GAAP financial measures, non-GAAP gross profit, non-GAAP operating income, non-GAAP net income. These non-GAAP measures exclude the following items: · Amortization of intangible assets; · Stock-based compensation; · Onetime expenses related to cost saving plan and one time charges; and · Revaluation of warrants and discount amortization. The presentation of these non-GAAP financial measures should be considered in addition to BluePhoenix' GAAP results and is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. BluePhoenix' management believes that these non-GAAP financial measures provide meaningful supplemental information regarding its performance by excluding certain charges and gains that may not be indicative of BluePhoenix' core business operating results. BluePhoenix believes that both management and investors benefit from referring to these non-GAAP financial measures in assessing BluePhoenix' performance. These non-GAAP financial measures also facilitate comparisons to BluePhoenix' historical performance. BluePhoenix includes these non-GAAP financial measures because management believes they are useful to investors in allowing for greater transparency with respect to supplemental information used by management in its financial and operational decision-making. Non-GAAP measures are reconciled to comparable GAAP measures in the table entitled "Unaudited Reconciliation of GAAP to Non-GAAP." About BluePhoenix Solutions BluePhoenix Solutions (NASDAQ: BPHX) is the leading provider of value-driven legacy IT modernization solutions. The BluePhoenix portfolio includes a comprehensive suite of tools and services from global IT asset assessment and impact analysis to automated database and application migration, rehosting, and renewal. Leveraging over 20 years of best-practice domain expertise, BluePhoenix works closely with its customers to ascertain which assets should be migrated, redeveloped, or wrapped for reuse as services or business processes, to protect and increase the value of their business applications and legacy systems with minimized risk and downtime. BluePhoenix provides modernization solutions to companies from diverse industries and vertical markets such as automotive, banking and financial services, insurance, manufacturing, and retail. Among its prestigious customers are: Aflac, Capita Group, CareFirst, Citigroup, Danish Commerce and Companies Agency, Desjardins, Los Angeles County Employees Retirement Association, Rabobank, Rural Servicios Informaticos, SDC Udvikling, TEMENOS, Toyota, and Volvofinans. BluePhoenix has 10 offices in the USA, UK, Denmark, Italy, Romania, Russia, Cyprus, and Israel. Cautionary Statement Regarding Forward-Looking Statements Certain statements contained in this release may be deemed forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 and other Federal Securities laws. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “plans,” “believes,” “estimates,” “expects’, “predicts”, “intends,”the negative of such terms, or other comparable terminology. Because such statements deal with future events, plans, projections, or future performance of the Company, they are subject to various risks and uncertainties that could cause actual results to differ materially from the Company’s current expectations. These risks and uncertainties include but are not limited to: the failure to successfully defend claims brought against the Company; the effects of the global economic and financial crisis; market demand for the Company’s products; successful implementation of the Company’s products; changes in the competitive landscape, including new competitors or the impact of competitive pricing and products; the failure of the Company to successfully integrate acquired assets or entities under M&A transactions pursued by the Company into the Company’s business as anticipated; the failure to achieve the anticipated synergies from such acquisitions; the incurrence of unexpected liabilities relating to the mergers and acquisitions pursued by the Company from time to time; the ability to manage the Company’s growth; the ability to recruit and retain additional software personnel; the ability to develop new business lines; and such other risks and uncertainties as identified in BluePhoenix’s most recent Annual Report on Form 20-F and other reports filed by it with the SEC. Except as otherwise required by law, BluePhoenix undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. This press release is also available at www.bphx.com. All names and trademarks are their owners’ property. Company Contact: Nir Peles BluePhoenix Solutions +972-9-9526110 NPeles@bphx.com BluePhoenix Solutions Ltd. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended Six months ended June 30, June 30, Unaudited Unaudited Revenues $ Cost of revenues Gross profit Research and development costs Selling, general and administrative expenses Total operating expenses Operating loss ) Financial expenses (income), net ) ) Loss before taxes ) Income taxes (benefit) ) 53 ) Net loss ) Net result attributable to non controlling interests 94 29 Loss attributed to BluePhoenix shareholders $ ) $ ) $ ) $ ) Loss per share: Basic and diluted $ ) $ ) $ ) $ ) Shares used in per share calculation: Basic and diluted UNAUDITED RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share data) Three months ended Six months ended June 30, June 30, Unaudited Unaudited GAAP Gross Profit $ Amortization of intangible assets Expenses related to cost saving planand one time charges Non-GAAP gross profit $ GAAP operating loss $ ) $ ) $ ) $ ) Amortization of intangible assets Expenses related to cost saving planand one time charges Stock-based compensation Non-GAAP operating income $ GAAP Net loss attributable to BluePhoenix $ ) $ ) $ ) $ ) Amortization of intangible assets Expenses related to cost saving planand one time charges Stock-based compensation Revaluation of warrants and discount amortization ) Non-GAAP Net income attributable to BluePhoenix $ Shares used in diluted earnings per share calculation Non - GAAP Diluted Earnings per share $ BluePhoenix Solutions Ltd. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, 2010* Unaudited ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable, net Other current assets Total Current Assets Non-Current Assets: Long term receivables Property and equipment, net Goodwill Intangible assets and other, net Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current Liabilities: Short-term bank credit $ $ Trade accounts payable Deferred revenues Other current liabilities Total Current Liabilities Non-Current Liabilities Accrued severance pay, net Loans from banks and others Derivative liabilities - Warrants Total Non-Current Liabilities Total Equity TOTAL LIABILITIES AND EQUITY $ $ * Derived from audited financial statements BluePhoenix Solutions Ltd. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three months ended Six months ended June 30, June 30, Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Decrease in accrued severance pay, net ) Stock–based compensation Deferred income taxes, net - ) - ) Long term receivable 7 - 13 - Change in fair value of warrants ) Change in accrued interest - - Changes in operating assets and liabilities: Reclassification adjustment to income on marketable securities - - - 21 Decrease in trade receivables Decrease (increase) in other current assets ) ) ) Increase (decrease) in trade payables ) ) ) Increase (decrease) in other current liabilities and deferred revenues ) Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) Proceeds from sale of marketable securities - 4 - 52 Additional consideration of previously acquired subsidiaries and activities - ) ) ) Investment in newly-consolidated activity - - - ) Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Receipt (repayment) short term bank credit, net ) ) Issuance of shares and loan - - Reciept of long term loans - - Repayment of long-term loans ) Dividend paid to noncontrolling interest ) Net cash used in financing activities ) TOTAL NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ $
